Citation Nr: 9916802	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  94-35 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for anemia, to include 
as due to undiagnosed illness.

2.  Entitlement to service connection for a psychiatric 
disorder, claimed as depression.

3.  Entitlement to service connection for fatigue and 
narcolepsy due to undiagnosed illness.

4.  Entitlement to service connection for nerve loss and 
numbness of the hands, arms, legs and feet due to undiagnosed 
illness.

5.  Entitlement to service connection for muscle spasms of 
the thighs, calves, arms, chest and hands due to undiagnosed 
illness.

6.  Entitlement to service connection for skin rash due to 
undiagnosed illness.

7.  Entitlement to service connection for joint pain to 
undiagnosed illness.

8.  Entitlement to an increased (compensable) evaluation for 
service connected residuals of a fractured right elbow.


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Board


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Associate Counsel


INTRODUCTION

The veteran had active service from June 1976 to September 
1979, from August 1990 to June 1991, and from July 1994 to 
August 1994.  The veteran also had service in the National 
Guard from November 1984 until June 1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decisions by the Department 
of Veterans Affairs (VA) Regional Office in Jackson, 
Mississippi (RO). 

The issues of entitlement to service connection for: anemia 
due to an undiagnosed illness; narcolepsy, and fatigue due to 
an undiagnosed illness; a neurological disorder and numbness 
of the hands, arms, legs and feet undiagnosed illness; muscle 
spasms of the thighs, calves, arms, chest and hands due to 
undiagnosed illness; skin rash due to undiagnosed illness; 
and joint pain to undiagnosed illness shall be addressed in 
the REMAND portion of this decision.


FINDING OF FACT

1.  All of the relevant evidence necessary for an equitable 
disposition of the veteran's claims has been obtained.

2. There is no competent medical evidence, which establishes 
the current presence of an acquired psychiatric disorder.

3.  The residuals of the fracture of the right elbow, the 
major extremity, is manifested by hypertrophic spurring and 
complaints of pain and weakness.


CONCLUSIONS OF LAW

1.  The claim for service connection for a psychiatric 
disorder, claimed as depression, is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

2.  The schedular criteria for a 10 percent rating evaluation 
for residuals of a fractured right elbow, the major 
extremity, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. Part 4, Diagnostic Code 5206 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I  Service Connection for Acquired Psychiatric Disorder, 
Claimed as Depression

The threshold question that must be resolved is whether the 
veteran has submitted a well-grounded claim for entitlement 
to service connection for a psychiatric disorder.  
38 U.S.C.A. § 5107(a) (West 1991).  Pursuant to 38 U.S.C.A. 
§ 5107(a) (West 1991), a person who submits a claim for 
benefits administered by the Secretary has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  A 
well grounded claim is described as one which is plausible, 
one that is meritorious on its own or capable of 
substantiation.  See Robinette v. Brown, 8 Vet. App. 69, 73-
74 (1995); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
The truthfulness of evidence is presumed for purposes of 
determining if a claim is well grounded.  Robinette, 8 Vet. 
App. at 75-76; King v. Brown, 5 Vet. App. 19, 21 (1993).  The 
United States Court of Appeals for Veterans Claims (Court) 
has further held that where the determinative issue involves 
either medical etiology or a medical diagnosis, competent 
medical evidence is ordinarily required to fulfill the well-
grounded-claim requirement of section 5107(a).  Edenfield v. 
Brown, 8 Vet. App. 384, 388 (1995) (en banc).  Thus, in order 
for a service connection claim to be well grounded, there 
must be (1) evidence of a current disability as provided by a 
medical diagnosis; (2) evidence of incurrence or aggravation 
of a disease or injury in service as provided by either lay 
or medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the in-service disease or injury and 
the current disability as provided by competent medical 
evidence. See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
If the claimant has not presented a well grounded claim, then 
the appeal fails as to that claim, and the Board is under no 
duty under 38 U.S.C.A. § 5107(a) (West 1991) to assist the 
claimant any further in the development of that claim.  
Murphy, 1 Vet. App. at 81.

Service connection may be granted for an injury or disease 
incurred during active military, naval, or air service. 38 
U.S.C.A. §§ 105, 1110, 1131 (West 1991). Service connection 
may also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training (ACDUTRA) or injury incurred or aggravated by 
inactive duty for training.  38 U.S.C.A. §§ 101(24), 106, 
1110, 1131.

The veteran asserts that he has a psychiatric disability 
which was manifested during his period of active service.  He 
had indicated that he has depression and that, as a result, 
he is entitled to service connection therefor.  A review of 
the veteran's service medical records reveals that there was 
no complaint, treatment history or diagnosis of any chronic 
psychiatric disorder, to include depression, during his 
period of active service.  

A VA Persian Gulf Registry dated in December 1993 does not 
demonstrate a report by the veteran or a diagnosis by the 
examiner of any symptoms associated a psychiatric disorder, 
acquired or otherwise.  VA and private treatment records 
contain no diagnosis of a psychiatric disability.

The veteran underwent a VA compensation examination in 
November 1996.  He indicated that he did not experience 
combat during his period of active service.  He denied a 
history of emotional problems and indicated that he had a 
history of narcolepsy.  Mental status examination revealed 
that he exhibited no unusual motor activity.  Speech was 
unremarkable with no flight of ideas or looseness of 
associations.  Mood was euthymic and affect was appropriate.  
He denied hallucinations, expressed no identifiable 
delusions, denied homicidal or suicidal thoughts, and was 
precisely oriented to person, place, situation and time.  
Remote, recent and immediate recall was good.  He was 
estimated to be of average intelligence.  Judgment to avoid 
common danger was adequate.  Abstracting ability was adequate 
and insight was good.  The examiner concluded that the 
veteran gave a history of narcolepsy, but otherwise described 
no symptoms of significant psychiatric disorder.

During the psychological evaluation the veteran reported no 
psychiatric complaints.  The examination indicated that his 
mood was within normal limits.  Testing showed no 
abnormality.  The examiner concluded that the veteran had no 
psychological or psychiatric symptoms.

The evidence of record does not show that the veteran has a 
psychiatric disability that is attributable to the veteran's 
period of active service.  The veteran's service medical 
records are negative of symptoms associated with a 
psychiatric disability and there is no indication by a 
competent authority that a current psychiatric disability 
exists which is related to service.  Therefore, pursuant to 
Caluza, his claim cannot be characterized as plausible.  The 
veteran, as a layman, is not competent to establish a 
diagnosis or etiology of a condition. See Espiritu, 
2 Vet.App. at 494; Moray, 5 Vet.App. at 214.  Accordingly, 
his statements to the effect that the claimed condition is 
due to service do not give rise to a well-grounded claim.  

As a result of the foregoing facts and pursuant to the above-
cited law, the Board finds that the claim is not well 
grounded.  Since the veteran has not presented a well-
grounded claim for service connection for an acquired 
psychiatric disorder, depression, the claim must be denied.

The Board finds that the veteran has been informed of the 
requirements for service connection through the issuance of a 
statement of the case and of a supplemental statement of the 
case, and that no further obligations exist upon VA under 
Robinette, 8 Vet. App. at 80. 

The Board acknowledges that it has decided the present appeal 
on a different basis than did the RO.  When the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet.App. 384 (1993).  The 
Board concludes that the veteran has not been prejudiced by 
the decision herein.  The veteran was denied by the RO.  The 
Board considered the same law and regulations.  The Board 
merely concludes that the veteran did not meet the initial 
threshold evidentiary requirements of a well-grounded claim.  
The result is the same.

The Board also notes that, if the veteran produces competent 
medical evidence relating a psychiatric disability to his 
active service, then he may seek to reopen his service 
connection claim, subject to the requirement of submitting 
new and material evidence under 38 U.S.C.A. § 5108(a) (West 
1991).

II Increased rating for Residuals of a Fracture of the Right 
Elbow

Initially, the Board finds that the veteran's claim for an 
increased rating evaluation for his service connected 
residuals of a right elbow fracture is well grounded, in that 
he has presented a plausible claim.  38 U.S.C.A. § 5107(a) 
(West 1997);  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).   
The Board also finds that no further development of the 
record is necessary before appellate disposition is 
completed.  Accordingly, the duty to assist has been met.

The veteran was awarded entitlement to service connection for 
residuals of a right elbow fracture by rating decision dated 
in January 1995, wherein a noncompensable  rating evaluation 
was assigned.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) 

Disability ratings are based on the average impairment of 
earning capacity resulting from disability. 38 U.S.C.A. § 
1155; 38 C.F.R. § 4.1 (1998).  The percentage ratings for 
each diagnostic code, as set forth in the VA Schedule for 
Rating Disabilities (Schedule), codified in 38 C.F.R. Part 4, 
represent the average impairment of earning capacity 
resulting from disability.  Generally, the degrees of 
disability specified are considered adequate to compensate 
for a loss of working time proportionate to the severity of 
the disability.  Id.  

A review of the record reflects that the veteran sustained a 
fracture of the right elbow during service duty in August 
1994.  He received follow-up treatment at VA and military 
facilities.  The veteran underwent a VA examination in 
October 1994.  The veteran reported a history of a right 
elbow fracture.  He is right handed, and that he has some 
loss of range of motion in this dominant arm since injuring 
it in service.  Physical examination revealed some loss of 
range of motion with extension to 160 degrees and flexion to 
zero.  There was decreased supination in the forearm and some 
bony hypertrophy at the olecranon.  An impression of status 
post right elbow fracture with 20 degree loss of extension 
was provided.

VA outpatient treatment records dated from in 1994 and 1995 
show that the veteran reported some residual pain and 
limitation of motion of the right elbow.  

The veteran underwent a VA examination in October 1995.  He 
reported some limitation of motion in the elbow with 
increased pain with use of the arm such as with twisting and 
turning, pulling or pushing.  Physical examination revealed 
that the veteran lacked five degrees of terminal extension 
and had 135 degrees of flexion.  There was no redness, heat 
or swelling noted.  He had full pronation and supination.  
There was some tenderness to palpation directly over the area 
of the radial head.  He made a good fist in the hand and 
could oppose the thumb and remaining fingertips 
satisfactorily.  He had 5/5 grip strength of the hand.  X-
rays of the right elbow revealed very mild hypertrophic 
spurring.  There were no other abnormalities seen.  An 
impression of right radial head fracture was provided.

The veteran underwent a VA compensation examination in 
November 1996.  He complained of intermittent pain on the 
medial aspect of the right elbow.  He reported that it was 
aggravated by exposure to cold or physical stress.  Physical 
examination demonstrated that there was no swelling or 
deformity in the right elbow.  The examiner elicited no 
crepitation with motion.  There was no tenderness.  The 
veteran lacked the last 10 degrees of extension and flexed 
the elbow to 145 degrees with the normal range noted to be 
full extension and 140 degrees of flexion.  He had 80 degrees 
of pronation and 90 degrees of supination.  There was normal 
strength with no evidence of muscle atrophy.  He had no 
instability of the collateral ligaments.  The impression 
given was status post fracture of the right radial head.  The 
examiner opined that the veteran had lost 10 percent of 
extension in his right elbow.  He indicated that this had 
very little effect on the fracture because one rarely uses 
the last 20-30 degree of elbow extension.  He had no unknown 
or incoordination as a result of the fracture.  Facetability 
was said to be a very vague complaint which is difficult to 
quantitate and was beyond the scope of an orthopedic exam.  
The X-rays revealed that on one of the oblique views, there 
was a tiny osseous density adjacent to the ulna aspect of the 
radial head which, if acute trauma involved, could represent 
a fracture fragment.  Otherwise, its significance was 
uncertain and the study was otherwise unremarkable.

A VA examination report dated in December 1997 shows that the 
veteran reported a fracture of the radial head during 
service, but that this healed and doesn't bother him.  He 
reported intermittent mild pain in the hands relieved by 
Ibuprofen.  Physical examination revealed that the veteran 
had full range of motion in the elbows without swelling, 
effusion, deformity or tenderness.  The examiner noted that 
he could find no objective evidence of organic pathology to 
explain his symptoms.

The veteran testified at a hearing by videoconference before 
a member of the Board in November 1998.  He stated that he 
experienced constant pain in the right elbow and that the 
strength in the arm is not what it used to be.  He indicated 
that he has not been receiving treatment for his elbow, but 
that he tried to deal with it with medication.

The residuals of the fracture of the right elbow are 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5206 
(1998) which provides limitation of flexion of the elbow.  
The normal range of motion of the elbow is from 0 degrees of 
extension to 145 degrees of flexion.  Full forearm pronation 
is from 0 to 80 degrees and full forearm supination is from 0 
to 85 degrees.  38 C.F.R. 4.71, Plate I (1998).

Pursuant to Diagnostic Code 5206, a noncompensable evaluation 
is warranted when the limitation of flexion of the forearm is 
limited to 110 degrees.  A 10 percent evaluation is warranted 
when the flexion of the forearm is limited to 100 degrees.  A 
20 percent evaluation is warranted when flexion of the 
forearm is limited to 90 degrees 

Diagnostic Code 5207 provides for the evaluation of 
limitation of extension of the elbow.  A 10 percent 
evaluation is warranted when the limitation of extension of 
the forearm is limited to 45 degrees.  A 10 percent 
evaluation is warranted when the limitation of extension of 
the forearm is limited to 60 degrees.  A 20 percent 
evaluation is warranted when the limitation of extension of 
the forearm is limited to 75 degrees

The Court has held that it is improper to assign a particular 
disability rating where the examination merely recorded the 
veteran's range of motion at the time without considering his 
functional loss on use due to flare-ups.  DeLuca v. Brown, 
8 Vet.App. 202, 205 (1995), see also in Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).

The veteran's statements and testimony describing the 
symptoms associated with his right elbow disorder are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  In this regard, the most recent VA 
examination in December 1997 indicated that the veteran was 
not having any problems with his right elbow.  At that time 
no abnormality was demonstrated on physical examination.  
However, treatment records in 1995 indicate that the veteran 
was experiencing pain in the right elbow and the VA 
examination in November 1996 showed that the veteran was 
experiencing intermittent pain which was aggravated by cold 
weather and use.  That examination showed some limitation 
extension. Furthermore, VA x-rays have confirmed the presence 
of spurring.  Additionally during the videoconference hearing 
the veteran reported that the pain was now constant and he 
was experiencing weakness.  Although there apparently was 
some improvement in the right elbow in 1997, this improvement 
apparently was temporary.  The veteran was symptomatic both 
prior and subsequent to the December 1997 VA examination.  

The Board finds that the clinical findings and statements and 
testimony from the veteran, when viewed in conjunction with 
the DeLuca case, demonstrate that the degree of functional 
impairment caused by the fracture of the right elbow with 
associated symptoms result in the equivalent of limitation of 
flexion to 110 degrees.  Accordingly, a 10 percent rating is 
warranted.  However, these same findings and complaints do 
not provide a basis for a rating in excess of 10 percent.


ORDER

Entitlement to service connection for acquired psychiatric 
disorder, claimed as depression, is denied.  Entitlement to 
an increased evaluation for residuals of a fractured right 
elbow is granted subject to the law and regulations governing 
the payment of monetary benefits.


REMAND

The veteran contends that his multiple physical symptoms are 
a result of his active duty service in South West Asia, and 
consequently that he is entitled to service connection for 
the respective disorders.

VA shall pay compensation in accordance with Chapter XI of 
Title 38, United States Code, to a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms, provided that 
such disability: (i) Became manifest either during active 
military, naval, or air service in the Southwest Asia Theater 
of Operations during the Persian Gulf War, or to a degree of 
10 percent or more not later than December 31, 2001; and (ii) 
By history, physical examination, and laboratory tests, 
cannot be attributed to any known clinical diagnosis. 38 
C.F.R. § 3.317 (1998).

Signs or symptoms which may be manifestations of undiagnosed 
illnesses include, but are not limited to: (1) fatigue; (2) 
signs or symptoms involving skin; (3) headache; (4) muscle 
pain; (5) joint pain; (6) neurologic signs or symptoms; (7) 
neuropsychological signs or symptoms; (8) sign or symptoms 
involving the respiratory system (upper or lower); (9) sleep 
disturbances; (10) gastrointestinal signs or symptoms; (11) 
cardiovascular signs or symptoms; (12) abnormal weight loss; 
(13) menstrual disorders. 38 C.F.R. § 3.317(b) (1998).

Compensation shall not be paid if there is affirmative 
evidence that an undiagnosed illness was not incurred during 
active military, naval, or air service in the Southwest Asia 
Theater of Operations during the Persian Gulf War or if there 
was affirmative evidence of a supervening condition or if the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. 38 C.F.R. § 3.317(c) 
(1998).

The veteran underwent several VA examinations in November 
1996 and December 1997.  Impressions rendered include 
apparent eczema, normal neurological examination, muscle 
spasms by history, and no objective evidence of organic 
pathology to explain symptoms (regarding a right knee injury 
prior to Dessert Storm).  Blood studies conducted in December 
1997 were abnormal white and red blood cell counts and 
hematocrit.  

The Board finds that the evidence is unclear as to whether 
the veteran has symptoms or signs that may be manifestations 
of disability resulting from an undiagnosed illness.  As 
such, the Board is of the opinion that additional development 
is required.

Accordingly, the case is REMANDED to the RO for the following 
development: 

1. The RO should request the appellant to 
list all the source(s) of private medical 
treatment and VA medical treatment for 
the disabilities in issue.  He should be 
informed that he has the opportunity to 
submit additional evidence and arguments 
in support of his claim.

2.  The RO should verify the exact dated 
theveteran served in the Persian Gulf.

3.  VA examinations should be conducted 
by appropriate specialists, to determine 
whether the veteran has any ascertainable 
disabilities involving the neurological 
and musculoskeletal systems, and blood 
which resulted from or were aggravated by 
Persian Gulf war service.  All indicated 
special studies should be accomplished 
and the findings then reported in detail.  
The examiners are requested to specify 
whether the veteran has symptoms of an 
undiagnosed illness.  If yes, opinions 
should be expressed as to whether there 
are objective indications of chronic 
disability resulting from the veteran's 
reported symptoms, and whether any of the 
aforementioned symptoms are attributable 
to a known clinical diagnosis, in light 
of the medical history and examination 
findings.  Thereafter it is requested 
that opinions be rendered as to when any 
disorder(s) diagnosed was initially 
manifested and if present prior to 
service whether it is as least as likely 
as not that the disorder(s) were 
aggravated by the veteran's military 
service.  If anemia is not found, the 
examiner should comment on the clinical 
significance of any abnormal CBC results.  
It is requested that the neurologist also 
indicate whether the narcolepsy is a 
diease enity in and of itels and not a 
symptom of an undiagnosed illness. A 
complete rational for any opinion 
expressed should be include in the 
examination reports. The claims folder 
and a copy of the REMAND shall be made 
available to the examiners prior to the 
examinations.

3. The veteran should be advised of the 
provisions set forth at 38 C.F.R. § 
3.655(b) regarding failure to report for 
scheduled VA examinations.

4. The RO should review the claims folder 
and ensure that all of the development 
action has been conducted and completed 
in full.  The Court has held that, if the 
requested examination does not include 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.

Thereafter, the case should be reviewed by the RO.  If the 
benefits sought are not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case and an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ROBERT P. REGAN 
	Member, Board of Veterans' Appeals


 

